287 F.2d 886
Carl L. HICKERSON and Joe B. Jackson, d.b.a. Home Roofing &Building Company, a general partnership,Plaintiffs-Appellees,v.LOGAN-LONG COMPANY, a corporation, Defendant-Appellant.
No. 14251.
United States Court of Appeals Sixth Circuit.
Feb. 25, 1961.

George W. Weber, Jr., Cincinnati, Ohio, Schmidt, Effron, Josselson & Weber, Cincinnati, Ohio, Charles Weiner, Cincinnati, Ohio, Whitney Stegall and Richard LaRoche; Stegall & LaRoche, Murfreesboro, Tenn., on brief, for plaintiffs-appellees.
Robert N. Gorman, Cincinnati, Ohio, Burr & Golden, Chicago, Ill., Brown, Schulzinger & Immerman, Cincinnati, Ohio, Gorman, Davis & Hengelbrok, Cincinnati, Ohio, on brief, for defendant-appellant.
Before McALLISTER, Chief Judge, and WEICK and O'SULLIVAN, Circuit judges.

ORDER.

1
The above cause coming on to be heard on the record, the briefs of the parties and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed on the findings of fact and conclusions of law of Judge Druffel, 183 F.Supp. 562.